123 B.R. 480 (1990)
In re ICS CYBERNETICS, INC., Debtor.
NATIONAL WESTMINSTER BANCORP N.J., as Successor-In-Interest to First Jersey National Corporation, Plaintiff,
v.
ICS CYBERNETICS, INC., the Official Committee of Creditors Holding Unsecured Claims of ICS Cybernetics, Inc., Rochester Community Savings Bank, Lefac International S.A., and Integrated Computer Systems Aktieboleg, Defendant.
No. CIV-90-395, Bankruptcy No. 88-00478.
United States District Court, N.D. New York.
July 30, 1990.

ORDER
McAVOY, District Judge.
Upon the Notice of Appeal, dated February 28, 1990, filed in the above-captioned proceeding by the Debtor, ICS Cybernetics, Inc., by its attorneys, Grass, Balanoff, Costa and Whitelaw, P.C., 247259 West Fayette Street, Syracuse, New York, which appeal was designated Appeal No. 1 in the within proceeding, and upon the Notice of Appeal dated March 7, 1990, filed in the above-captioned proceeding by The Official Committee of Creditors Holding Unsecured Claims of ICS Cybernetics, Inc., by its attorneys, Hodgson, Russ, Andrews, Woods and Goodyear, 1800 One M & T Plaza, Buffalo, New York, which appeal was designated Appeal No. 2 in the within proceeding, and upon all the notices and papers docketed in the within appeals and upon reading the briefs submitted on behalf of each of the parties listed below and upon hearing Hodgson, Russ, Andrews, Woods and Goodyear, Douglas Edwards, of counsel to the Creditors Committee, Harris Beach and Wilcox, Jeffrey W. Baker, of counsel to The Rochester Community Savings Bank, Grass, Balanoff, Costa and Whitelaw, P.C., Mary L. Fangio, of counsel to the Debtor, and Winston and Strawn, Howard Seife, of counsel to National Westminster Bancorp N.J., the plaintiff herein, all of whom appeared before this Court and presented oral argument on May 25, 1990, and due deliberation having been had, it is hereby
ORDERED, ADJUDGED AND DECREED, that the decisions of the United States Bankruptcy Court for the Northern District of New York, Hon. Stephen D. Gerling presiding, dated October 6, 1989, 123 B.R. 467, and February 26, 1990, are affirmed without opinion,
AND IT IS SO ORDERED.